EXHIBIT STATEMENT OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION 1 Pursuant to Section 1350 of Title 18 of the United States Code, the undersigned, Robert Wilson, Chief Financial Officer of Biofuels Power Corporation (the "Company"), hereby certifies that: The Company's Form 10-Q Quarterly Report for the period ended March 31, 2008 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Robert Wilson Robert Wilson, Vice President - Finance Dated: May 22, 2008
